Citation Nr: 1513150	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  10-33 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for status-post arthroscopy with degenerative changes in the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Air Force from April 1981 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 Rating Decision by the Department of Veterans Affairs (VA) Region al Office (RO) in Oakland, California.  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefit Management System (VBMS) and "Virtual VA" files.  


FINDING OF FACT

For the entire rating period on appeal, the Veteran's service-connected right knee disability is manifested by:  removal of synovial, meniscal, and articular cartilage fragments; pain, crepitus; patellar grind; range of motion to 110 degrees of flexion and zero degrees of extension (with no additional limitation to range of motion upon repetition due to pain fatigue, incoordination, weakness, or lack of endurance); and subjective feelings of giving out, "catching," and "popping."  


CONCLUSION OF LAW

For the entire rating period on appeal, the criteria for a rating in excess of 10 percent for the Veteran's service-connected status-post arthroscopy with degenerative changes in the right knee, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, in June 2009 (prior to the initial August 2009 adjudication of the Veteran's increased rating claim), the RO provided notice to the Veteran regarding the evidence VA would reasonably seek to obtain with respect to his right knee claim as well as the evidence necessary to establish service connection.  In that letter, the RO advised the Veteran what type of evidence was needed to establish a disability rating and effective date.  Hence, VA's duty to notify was properly met in this case.  See Mayfield, 444 F.3d at 1333; Pelegrini, 18 Vet. App. at 120 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence includes service treatment records (STRs), private treatment records, VA treatment records, and a VA examination conducted in July 2009.  The VA examination is adequate, because it was performed by a medical professional and includes a solicitation of history and symptomatology from the Veteran as well as a thorough examination including opinions and accompanying rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board notes that the July 2009 VA examiner indicated that review of the Veteran's claims file was not requested.  Nonetheless, this does not necessarily compromise the adequacy of the examination.  In this regard, the United States Court of Appeals for Veterans Claims (Court) observed that is has "not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (observing that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file, and therefore failure to review the Veteran's claims file in conducting an orthopedic examination did not undermine the objective findings recorded by the VA examiner).  Thus, when it is clear that the examiner is aware of all pertinent facts, failure to review claims file does not necessarily render an examination inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

In this case, the examiner did consider the Veteran's medical history and referenced a private MRI report of the knee which was "hand carried by vet, forwarded to [RO]."  Moreover, a review of the claims file would not alter the examiner's clinical findings based on recent testing and examination.  Id; Snuffer, 10 Vet. App. at 403-04; Mariano, 17 Vet. App. at 311-312.  As the evaluation of the Veteran's claimed disorders focuses on the present level of disability, there is no indication that a review of the claims file (assuming this was not done) would impact this determination, which turns largely on the clinical findings recorded in the examination reports.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The VA has provided the Veteran with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence which needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  

II.  Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119, 126 (1999).  The Court has also held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The Board has considered whether staged ratings are for consideration.  However, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected right knee disability resulted in symptoms that would warrant different ratings.  

Although the Board had thoroughly reviewed all evidence of record, the relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart, 21 Vet. App. at 510.  Where, as is the case with the increased-rating claim currently before the Board, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2014).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2014).  

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or particular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2014).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303, 308-10 (2007).  

The Veteran's right knee disability is currently rated as 10 percent disabling under Diagnostic Code 5259.  This Code provides a maximum 10 percent rating for symptoms as a result of removal of semilunar cartilage (meniscus).  As discussed below, the Board finds that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated at any time during the current appeal period.  

Throughout the course of this appeal, the Veteran has contended that his right knee disability has been manifested by more severe symptoms than contemplated by the current 10 percent rating.  In his November 2009 Notice of Disagreement (NOD), the Veteran averred that the August 2009 Rating Decision failed to address all of his right knee symptoms and that a rating in excess of 10 percent was warranted pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 as well as DeLuca.  He requested that a separate rating be assigned for right-knee instability, and noted his complaint during July 2009 VA examination of pain radiating from his right knee to his ankle.  The Veteran reiterated these contentions in his VA Form 9 Substantive Appeal received in November 2010.  

For the entire rating period on appeal, the Veteran's service-connected right knee disability is manifested by:  removal of synovial, meniscal, and articular cartilage fragment; pain, crepitus; patellar grind; range of motion to 110 degrees of flexion and zero degrees of extension (with no additional limitation to range of motion upon repetition due to pain fatigue, incoordination, weakness, or lack of endurance); and subjective feelings of giving out, "catching," and "popping."  

Pertinent evidence of record includes a July 2008 magnetic resonance imaging (MRI) report from Yuba City Advanced Imaging.  The impressions were:  (1) rupture of the anterior cruciate ligament (ACL) graft which was impinged by an anterior osteophyte in the notch, with associated anterior translation of the tibia; (2) previous medial meniscectomy versus complete degenerative tear of the entire meniscus; (3) Grade III to IV chondromalacia of the medial knee compartment.  A 16-mm focal area of denuded cartilage in the posterior aspect of the medial femoral condyle is seen; (4) a 5.0-mm focal area of a partially-torn articular cartilage in the posterior aspect of the lateral tibial plateau; (5) question of an intra-articular body in the lateral aspect of the suprapatellar pouch.  CT arthrogram may be helpful for further evaluation; and (6) post-surgical changes including arthrofibrosis.

Upon September 2008 evaluation by Garry Villier, M.D., of the Sutter North Medical Group, the Veteran presented with a history of right knee pain of several months' duration following a biking incident, from which time he experienced "shifting" sensations coming from within the knee (which did not remind him of previous cruciate ligament instability).  The Veteran had been experiencing "catching" and "popping" sensations.  Physical examination revealed a well-healed incision on the anterior aspect of the right knee from a surgery 20 years previously, with increased excursion on Lachman examination, but a negative pivot shift.  Medial joint line tenderness was 2+, with no popliteal tenderness and negative McMurray examination.  There was crepitus on the Apley grind test, and with regular range of motion there was some crepitus at the lateral facet of the patella.  The impression was internal derangement of the right knee, probably a complete versus a partial re-rupture of the ACL, some more degeneration of the remaining rim of the medial meniscus, and post-traumatic arthritis.  Under the section entitled Plan, it was noted that the Veteran has been having some sort of semi-locking episodes, usually in slight flexion and some near giving way episodes.  

In October 2008, the Veteran underwent a right knee arthroscopy with generalized debridement, abrasion arthroplasty of the intercondylar notch, chondroplasty, all 3 compartments.  Synovial, meniscal and articular cartilage fragments were removed.  Findings included:  (1) intact ACL graft although with several fibers shredded superficially; (2) narrowing of the intercondylar notch, mainly lateral wall exostosis; (3) Grade 3-4 chondral defect, femoral trochlea, more towards the lateral lobe with loose articular cartilage circumferentially; (4) lateral placa; (5) Grade 2 arthritis, medial and lateral articular surfaces, femoral condyle; and (6) degenerative edge of the medial meniscal rim and inner edge of the lateral meniscus.  The post-operative diagnosis was right knee post-traumatic arthritis with intact but slightly degenerative ACL graft, lateral plica, and osteoarthritis with grade 3-4 chondral defect, femoral trochlea.  The October 2008 operative report noted the development of mechanical symptoms and clinical symptoms of instability although clinical exam is not suggestive of an ACL re-rupture.  

In his March 2009 claim, the Veteran requested a VA examination.  

The Veteran attended a VA examination of the joints in July 2009.  He reported pain, weakness, stiffness, swelling, instability, locking, fatigability, and lack of endurance.  The Veteran also reported daily flare-ups of 30 minutes' duration, with a severity of 10 out of 10.  This consisted of radiating pain from his knee to his ankle.  He related daily pain which worsened after walking all day, which he treated with Tylenol and Aleve, and that he no longer played softball, golfed, or rode his bicycle.  Finally, the Veteran stated that his right knee pain limited his home projects.  With regard to episodes of dislocation or subluxation, the examiner noted the Veteran reported that in July 2008 he had 3 episodes in one day but the examiner did not specify whether they were episodes of dislocation or subluxation.  Examination of the right knee revealed objective evidence of painful motion, medial surface tenderness, and guarding of movement.  The Veteran indicated that he could stand for 30 minutes and could walk 1/2 of a mile before needing rest.  Flexion was to 110 degrees, upon 3 repetitions flexion was to 110 degrees with pain, weakness, fatigue, and lack of endurance.  Extension was to 0 degrees.  Upon 3 repetitions, flexion was again to 0 degrees, with no pain, weakness, fatigue, or lack of endurance.  With regard to stability of the medial and lateral collateral ligaments, varus/valgus was normal.  Stability of anterior and posterior cruciate ligaments was normal.  Lachman's and medial and lateral meniscus (McMurray's) tests were normal, and anterior and posterior drawer testing was negative.  The diagnosis was degenerative joint disease (DJD) of the right knee with chronic residual degenerative tear of the medial meniscus and arthritis.  

As discussed, the Veteran's service-connected right knee disability is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259.  

While a 10 percent rating is the maximum that may be assigned under Diagnostic Code 5259, the Board will evaluate the Veteran's right knee disability under the other applicable Diagnostic Codes in order to determine whether a rating in excess of 10 percent is warranted.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrated that a rating in excess of 10 percent for the service-connected right knee disability is warranted.  Review of the evidence of record shows that there is no evidence of ankylosis at any time during the appeal period.  Rather, the Veteran has exhibited measurable ranges of motion of the right knee.  Hence, an increased rating of 30 percent or more is not for application under Diagnostic Code 5256 for ankylosis of the right knee.  

The weight of the evidence does not demonstrate that the Veteran entitled to an increased or separate rating under Diagnostic Code 5257 (knee, other impairment of), which allows for a rating of 10, 20, or 30 percent based upon slight, moderate, or recurrent subluxation or lateral instability, respectively.  The record shows the Veteran's subjective complaints of instability (see July 2009 VA examination, August 2009 NOD, and November 2010 Substantive Appeal).  The objective evidence does not show lateral instability or recurrent subluxation.  While the Veteran was reporting popping and catching sensations in his knees, as well as locking, during the July 2009 VA examination, examination shows that varus/valgus, stability of anterior and posterior cruciate ligaments, Lachman's and McMurray's tests, and anterior and posterior drawer testing were all negative.  The July 2009 VA examination noted that there were 3 episodes of either dislocation or subluxation reported in July 2008 but the examiner did not indicate that there was lateral instability or recurrent subluxation of the right knee.  The September 2008 private evaluation noted complaints of near giving way and the operative report noted symptoms of instability but did not indicate that there was lateral instability or recurrent subluxation of the right knee.  The Board finds that physical examinations of the knees showing that the knees were stable on objective testing for subluxation and instability outweigh the probative value of the Veteran's self-report.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's right knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Additionally, the evidence of record does not reflect dislocated semilunar semilunar cartilage to warrant an evaluation under Diagnostic Code 5258 at any time.  See 38 C.F.R. § 4.71.  While the July 2008 MRI reflected rupture of the ACL graft and a previous medial meniscectomy, the evidence of record does not reflect dislocated semilunar cartilage with episodes of locking pain and effusion that would approximate a 20 percent rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  While the Veteran subjectively complained of locking in his November 2009 NOD, the July 2009 VA examination revealed neither  dislocation, locking, or effusion in the right knee.  The Veteran has not been assessed with dislocated semilunar cartilage at any time during the appeal, so an increased rating of 20 percent is not for application pursuant to section 5258.  

Concerning the assignment of an increased or separate rating under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension), the Board finds that, for the entire rating period, said criterial have not been met or more nearly approximated.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2014).

During VA examination in July 2009, flexion was to 110 degrees (upon 3 repetitions flexion was also to 110 degrees), with evidence of pain, weakness, fatigue, and lack of endurance.  Extension was to 0 degrees (upon 3 repetitions, flexion was again to 0 degrees, with no pain, weakness, fatigue, or lack of endurance).  The evidence does not show either limitation of flexion to 45 degrees or limitation of extension to 10 degrees, which is necessary for a compensable rating under DCs 5260 and 5261, respectively.  Despite evidence of arthritis, the required limited motion was never shown at any time during the appellate term.  Hence, an increased rating under Diagnostic Codes 5003 (degenerative arthritis), 5010 (traumatic arthritis), 5260 and 5261 is not in order.  

The Board also finds that a rating higher than that already assigned, based on functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. at 204-07.  Here, both in statements to the Board and statements made for the purpose of treatment, the Veteran has reported pain, "catching," "popping," crepitus, weakness, giving way, locking, fatigability, lack of endurance, and flare-ups.  However, as noted above, at the July 2009 VA examination, range of motion testing revealed right knee flexion was limited to 110 degrees and extension to 0 degrees with pain at the end of the range of motion of flexion.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in). Based on the above, the degree of functional impairment does not warrant higher ratings based on limitation of motion.  

Also, neither impairment of the tibia or fibula (warranting a separate or increased rating under Diagnostic Code 5262) nor genu recurvatum (which would allow a separate 10 percent rating under Diagnostic Code 5263) are shown by the evidence of record.  In view of the foregoing, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's service-connected right knee disability have not been met at any time during the appeal period.  

Scars

The Board has considered whether the Veteran is entitled to a separate compensable rating for his residual right knee scar.  Private physical evaluation in September 2008 revealed a well-healed incision on the anterior aspect of the right knee from a surgery 20 years previously.  There was no indication of a scar during VA examination in July 2009.  Because there is neither evidence of scarring painful upon examination, nor evidence of limitation of motion or function specifically due to scarring, the criteria for a compensable evaluation have not been met.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2014).

Referral for Extraschedular Consideration

The Board has considered whether the Veteran's increased-rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the schedular 10 percent rating assigned for the Veteran's right knee pursuant to Diagnostic Code 5259.  The schedular criteria for rating the right knee encompass all symptoms and functional impairment associated with them.  

The schedular rating criteria encompass the Veteran's complaints of pain, weakness, stiffness, swelling, instability, locking, fatigability, lack of endurance, flare-ups, radiating pain from his knee to his ankle, daily use of pain medications, and reduction in home and recreational activities.  As discussed above, the clinical findings show limitation of motion and pain on motion, includes the findings of limitation of motion in degrees and indicated that lateral instability and recurrent subluxation were not shown.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria, that the Veteran's symptoms and related functional impairment are fully contemplated in the current 10 percent schedular rating assigned for his service-connected right knee disability.  Therefore, because the 10 percent schedular rating criteria is adequate to rate the Veteran's service-connected right knee disability, no extraschedular referral is warranted in this case.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

TDIU

The Board further finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been raised by the Veteran or the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (2001). Specifically, the Veteran has not alleged, and the record does not show, that the Veteran is rendered unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  Furthermore, he indicated during his July 2009 VA examination that he was not retired and had worked since separation from service.  Therefore, a claim for TDIU is not raised, and is not part of this appeal.


ORDER

Entitlement to a rating in excess of 10 percent for status-post arthroscopy with degenerative changes in the right knee is denied.  



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


